          Case 3:21-cv-00121-JWD-EWD                     Document 53           06/14/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA


BROOK PLAISANCE, ET AL.                                                           CIVIL ACTION

VERSUS
                                                                                  NO. 21-121-BAJ-EWD
STATE OF LOUISIANA, ET AL.

                                                      ORDER

         The deadlines established below are based on the parties’ submissions and are final

deadlines. In accordance with Federal Rule of Civil Procedure 16(b), the following deadlines are

established:

         1.       Exchanging initial disclosures required by F.R.C.P. 26(a)(1): June 25, 2021

         2.       Proposed deadline in connection with establishing an ESI Protocol:

                  a. Meet and confer to discuss ESI parameters: July 16, 2021
                  b. Finalize ESI protocol: August 16, 2021

         3.       Proposed Briefing deadlines for Motion for Class Certification:

                  a. Defendant’s Opposition brief due by: September 15, 2021
                  b. Plaintiffs’ Reply brief due by: October 13, 2021

         4.       The deadline to join other parties or to file a motion for leave to amend the pleadings
                  is December 30, 2021.1 Regardless of whether leave is timely under this provision,
                  a party seeking to amend must comply with the requirements of Fed. R. Civ. Proc.
                  15.

         5.       Filing all discovery motions and completing all discovery except experts:
                  December 15, 2021




1
  Any proposed amended pleading shall be comprehensive and include all relevant allegations as revised,
supplemented or amended such that it will become the operative pleading without reference to any other document in
the record. Any amendment sought under Fed.R.Civ.P. 15(a)(2) requires leave of court whether or not the opposing
party consents even if filed before this deadline, however the movant shall advise whether the opposing party consents.
See LR 7(e).
        Case 3:21-cv-00121-JWD-EWD              Document 53      06/14/21 Page 2 of 2




        6.      Proposed deadlines for Expert Disclosures and Reports Relative to Class
                Certification and Preliminary Injunction:

                Defendant’s deadline for Expert Disclosures and Reports Relative to Class
                Certification and Preliminary Injunction: September 22, 2021

                Plaintiffs’ deadline for Expert Disclosures and Reports Relative to Class
                Certification and Preliminary Injunction: October 15, 2021

        The time limits set forth in this order shall not be modified except by leave of court upon

a showing of good cause. Joint, agreed or unopposed motions to extend scheduling order deadlines

will not be granted automatically. All motions to extend scheduling order deadlines must be

supported by facts sufficient to find good cause as required by Rule 16, Fed.R.Civ.P. Extensions

of deadlines governing discovery must be supported with information describing the discovery

already completed, what necessary discovery remains, the parties’ efforts to complete the

remaining discovery by the deadline, and any additional information showing that the parties have

diligently pursued their discovery. Further, a motion to extend any deadline set by this Order must

be filed before its expiration.

        Parties are directed to consult the Middle District’s Administrative Procedures which

contains additional mandatory filing rules and procedures. The Administrative Procedures are

available for viewing and download on the court’s website (http://www.lamd.uscourts.gov) under

“E-Filing,” “CM/ECF Info,” “Administrative Procedures.”

        The parties may contact the court at (225) 389-3584 should they wish to schedule a

settlement conference.

        Signed in Baton Rouge, Louisiana, on June 14, 2021.


                                             S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE
